Citation Nr: 1731336	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  15-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral plantar fasciitis, as secondary to foot fungus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to January 1996.  He served in the Marines.  The Veteran is a Persian Gulf Veteran that participated in Operations Desert Storm and Desert Shield.  He served in Saudi Arabia.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2015, the Veteran testified at a travel Board hearing in Seattle, Washington.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In his May 2013 VA-9, prior to the promulgation of a decision in the appeal, the Veteran stated he wished to withdraw his appeal of service connection for tinnitus.

2.  The Veteran has a current diagnosis of plantar fasciitis

3.  The Veteran was placed in the Weight Control Distribution Program and ultimately discharged from service due to failure to meet physical standards.

4.  The Veteran's weight gain in service led to the development of plantar fasciitis.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.202, 20.204 (2016).

2.  The criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The record indicates the Veteran withdrew his claim for tinnitus and the Board will address this issue first.

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a) (2016).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204 (b)(1) (2016).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204(b)(3) (2016).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c) (2016).

The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §20.202  (2016).  There is no obligation to proceed with further adjudication following withdrawal.  Hanson v. Brown, 9 Vet. App. 29 (1996).

The Board notes that the Veteran filed a claim for tinnitus and was notified in September 2009 that new and material evidence was required to substantiate his claim.  The Veteran's claim was denied in the rating decision on appeal because the evidence the Veteran submitted was new but not material.  The Veteran filed a Notice of Disagreement (NOD) in March 2010.  The RO issued a Statement of the Case (SOC) in April 2013.  The RO stated that tinnitus was a symptom of Meniere's disease so the two conditions were intertwined.  The RO determined it could not grant a claim for tinnitus as well because it would be pyramiding which is prohibited.  As a result, in May 2013 the Veteran withdrew the tinnitus claim on the Substantive Appeal (VA-9) he filed for his other claims.  Despite this withdrawal, the Veteran's representative included tinnitus as an issue to be addressed on appeal in the July 2014 Statement of Accredited Representative (In Lieu of VA Form 646).  The Board finds the Veteran's statement of withdrawal for the tinnitus claim was valid.

Duties to Assist and Notify

The Board notes the Veteran was provided a notification letter in September 2009 and underwent a VA examination for his claim in August 2014.  Since the Board is granting the claim of service connection for plantar fasciitis; the benefit sought has been granted in full, and no additional discussion of the duty to notify and assist is necessary.

Service Connection Legal Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Generally, in order to establish service connection, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Additionally, Veterans that served in the Southwest Asia Theater of operations during the Persian Gulf War, may be entitled to presumptive service connection for a qualifying chronic disability under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For a disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  Id.  For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

The presumption for Veterans that served in Southwest Asia is not applicable.  The Veteran is diagnosed with plantar fasciitis and thus does not have an undiagnosed illness or a medically unexplained chronic multi symptom illness.

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

When a Veteran is found not to be entitled to service connection on a secondary basis, the claim must nevertheless be reviewed to determine whether the Veteran is entitled to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.   A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Secondary Service Connection for Plantar Fasciitis

The Veteran contends that his plantar fasciitis is a result of his service connected foot fungus condition.  He has a current diagnosis of plantar fasciitis.  He wears orthotics to treat his condition.  The Veteran has continued to seek treatment with a podiatrist and report pain from this condition.  The Veteran is service connected for a bilateral foot fungus at ten percent from January 19, 1996 and zero percent from May 1, 1998 and thereafter.  

In order to establish secondary service connection the medical evidence must establish a nexus between the Veteran's current plantar fasciitis condition and his service connected foot fungus.

The Board finds the medical evidence does not establish a nexus between the Veteran's plantar fasciitis and foot fungus.  There are two medical opinions of record that address the nexus question.  The Veteran's VA treatment records contain a statement from his treating podiatrist regarding the etiology of the Veteran's plantar fasciitis.  Dr. J.L. wrote, "He has h/o painful fungal toenails and was altering gait due to pain.  Altered gait may be etiology of plantar fasitis."

The Veteran underwent a VA examination in August 2014 to specifically address whether his plantar fasciitis was related to the foot fungus.  The VA examiner opined that it was less likely than not that the Veteran's plantar fasciitis was proximately due to or the result of the service connected foot fungus condition.    The examiner concluded that the Veteran's, "plantar fasciitis was more likely caused by increased weight gain which deformed and flattened his arches, than from foot or toe fungus or even paronychia."  The VA examiner also addressed the issue of whether the Veteran's plantar fasciitis was aggravated by the foot fungus condition.  The VA examiner further opined that since, "the plantar fasciitis came after military service it could not have been aggravated by fungus infection that preceded it." 

The Board finds the opinion of the VA examiner more probative than the January 2010 statement of Dr. J.L.  The VA examiner provided a thorough examination and opinion.  The Veteran's podiatrist, Dr. J.L., only provided a statement that the Veteran's plantar fasciitis may be related to the foot fungus.  See Stefl v. Nicholson, 21 Vet. App.120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Dr. J.L. supported her opinion with the Veteran's report that the foot fungus condition caused pain and he had to alter his gait because of it.  The VA examiner considered both the Veteran's weight problem and foot fungus infection in the opinion.  The VA examiner stated that most cases of plantar fasciitis are caused by abnormal weight bearing and pointed out that the Veteran's weight and BMI did not meet military standards at separation.  Although secondary service connection is not warranted, the Veteran can still pursue his claim of service connection for plantar fasciitis through direct service connection which is discussed below.  

Direct Service Connection for Plantar Fasciitis

The Board finds service connection for plantar fasciitis is warranted because the Veteran's plantar fasciitis condition was caused by the weight gain he experienced during service.  

The Board finds that the Veteran's weight gain during service establishes an in-service event to substantiate his claim for service connection.  The Veteran's weight gain is documented in his military personnel file.  At enlistment, in April 1986, the Veteran weighed 157 pounds.  In his Board hearing, the Veteran testified that his weight gain became a problem after his sixty day leave post deployment.  An October 1994 STR reflects that the Veteran was assessed as being over the maximum weight of 181 pounds for his height.  The Veteran's weight was 207 pounds.  He was sent to a fitness counselor and a dietary consultation with the goal of losing two and a half pounds a month.  A personnel record shows the Veteran was counseled about his weight and assigned to the Weight Control Distribution Program in January 1995.  The Veteran weighed 215 pounds at separation.  The Veteran testified at his April 2015 hearing that he went through the weight control program three times before being discharged.  The Veteran's DD 214 shows he was discharged for, "failure to meet physical standards (weight standards)." 

The Veteran also stated he experienced foot pain during service that was not evaluated.  The Veteran is competent to report symptoms of pain.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In the report of medical history section of the Veteran's separation examination, the physician noted the Veteran had painful joints with a notation of, "hx foot."  This notation is separate from the documentation of the Veteran's foot fungus which appears later in the list of conditions as, "foot trouble-tinea ing/ onychomycosis."  At his April 2015 hearing, the Veteran testified that he performed guard duty during his deployment and wore combat boots for eighteen to twenty hours per day.  He was issued new boots when needed but not sent for an evaluation.  The Veteran stated that the physicians he saw in service only treated his foot fungus with topical mediations and did not evaluate his feet for any structural problems.  The Veteran's foot pain continued after service and that is when he received treatment for plantar fasciitis.  The Veteran testified that he received his first pair of orthotics in 1997.  The Veteran's VA treatment records confirm that the he was issued orthotics in the late 1990s.  

The Veteran continued to experience pain from plantar fasciitis and seek treatment for it after service.  A podiatry note from June 2000 indicated the Veteran's symptoms had improved through a combination of rest, stretches, pain relievers, and injections.  By May 2003 the Veteran's bilateral pain had returned.  The Veteran's podiatrist noted the Veteran complained of post static dyskinesia and sharp pain that was worse with running.  The physical exam results included pain at palpation of the plantar fascia and its attachment, bilaterally.  A podiatry note from July 2003 explained the injection procedure the Veteran had and also noted that injection therapy worked to alleviate the pain in the past.  The x-ray from this visit revealed, "small inferior at origin of long plantar ligament and mod heel spur at the origin of plantar fascia."  The Board acknowledges that the Veteran sustained a work injury in February 2004 to his right foot, but VA treatment records show a distinction between the pain the Veteran expressed after that injury and the heel pain from plantar fasciitis.  The Veteran's plantar fasciitis condition was established well before the work injury.  After the work injury the Veteran's plantar fasciitis pain improved and worsened in intervals.  The Veteran's bilateral arch pain was considered resolved in June 2008 with the use of orthotics.  However, the podiatrist did note that the Veteran stated he still experienced pain when walking barefoot.  In January 2011 the Veteran's podiatrist noted that orthotic therapy was effective form of treatment.  

The Board finds that the August 2014 VA examiner's opinion establishes a nexus between the Veteran's plantar fasciitis and the weight gain he experienced during service.  Although the VA examiner did not address direct service connection in his opinion, he inadvertently discussed it in his opinion for secondary service connection.  The VA examiner concluded that the Veteran's weight gain was the likely cause of his development of plantar fasciitis.  As stated above, the VA examiner stated that the Veteran's, "plantar fasciitis was more likely caused by increased weight gain which deformed and flattened his arches, than from foot or toe fungus or even paronychia."  The VA examiner explained in his opinion that, "Most plantar fasciitis is caused from abnormal weight bearing, often from flat feet that stretch the plantar fascia."  The Veteran's April 2015 testimony indicates this statement is an accurate description of what happened to the Veteran's feet.  The Veteran testified that his boot size went from a size nine to a size eleven.  He was issued new boots but never given an explanation or medical evaluation for this.  The Veteran stated that the physicians he saw in service only addressed the foot fungus.  The Veteran included in his hearing testimony that he currently wears a size thirteen.  

The Veteran was sent for a physical therapy evaluation in November 2014.  The examination found the Veteran had, "decreased MLA bilaterally resulting in overpronation bilaterally."  A comment next to this finding indicated this problem might benefit from orthotic intervention, which the Veteran was already using.  VA treatment records show the Veteran was issued several new pairs of orthotics since his separation from service.  These medical records also note that the Veteran has experienced some relief of pain through the use of orthotics but the pain returns.  In addition to orthotics, the Veteran's treatment for plantar fasciitis included stretches, icing his feet, and dorsal night splints.  In April 2015, the Veteran reported bilateral heel pain with a left heel callous.  He was told to continue the home treatment options including, wearing his dorsal night splints.

The evidence of record has established the Veteran's plantar fasciitis is the result of the weight he gained during service.  Accordingly, the Board finds service connection for plantar fasciitis is warranted.  




ORDER

The appeal of the claim of service connection for tinnitus is dismissed.

Service connection for plantar fasciitis is granted.





____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


